UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────

WORLDVIEW ENTERTAINMENT HOLDINGS          19cv6519 (JGK)
INC. et al.,
                                          OPINION AND ORDER
                 Plaintiffs,

          - against -

CHRISTOPHER WOODROW et al.,

                   Defendants.

────────────────────────────────────

JOHN G. KOELTL, District Judge:

     After he filed a Chapter 7 petition in the United States

Bankruptcy Court for the Central District of California on March

14, 2019, Christopher Woodrow (the “debtor”) removed this action

from the New York State Supreme Court, New York County. The

debtor is a defendant and counterclaim plaintiff in this action,

which was originally commenced in state court on October 10,

2014, Index No. 159948/2014. The plaintiffs, Worldview

Entertainment Holdings Inc., Worldview Entertainment Holdings

LLC, and Roseland Ventures LLC timely moved in this court to

remand the case to state court. The debtor opposed the motion to

remand and cross-moved to transfer the case to the bankruptcy

proceeding currently pending in the Central District of

California. For the reasons that follow, the plaintiffs’ motion




                                   1
to remand is granted and the debtor’s motion to transfer is

denied as moot.

                                     I.

      The following facts are taken from the state court

pleadings and opinions filed in this case as exhibits.

      Christopher Woodrow was, until June 2, 2014, the President

and CEO of Worldview Entertainment Holdings Inc. (“Worldview

Inc.”), an independent film company that has produced several

high-profile films. Dkt. No. 1-2, at 4 (State Complaint), 106

(Amended Answer). 1 Worldview Inc.’s sole shareholder is Worldview

Entertainment Holdings LLC, an LLC formed by Roseland Ventures

LLC and Prospect Point Capital LLC. Id. at 5-7. Roseland

Ventures LLC and Prospect Point Capital LLC were themselves

formed by the debtor and Maria Cestone. Id. In the state court

action, the plaintiffs alleged that the debtor embezzled company

funds through various means, including unauthorized compensation

and forgivable loans paid out by Worldview Inc. Id. at 7-13.

Additionally, the plaintiffs alleged that the debtor mismanaged

Worldview Inc. by entering into contracts that were unfavorable

to Worldview Inc. and against industry standards, including an

Agreement and General Release entered into with Hoyt David




1 The page numbers correspond to pages in the exhibits filed in this case, not

to the pages of the underlying state court documents.

                                      2
Morgan. Id. at 13-14. 2 Shortly after firing the debtor for cause

on June 2, 2014, Worldview Inc. and related entities brought

suit in the New York State Supreme Court, New York County,

against the debtor, his wife, and his mother’s estate for breach

of fiduciary duties as well as various other contract and tort

claims. Id. at 14-27. 3

      On November 6, 2014 the debtor answered by denying the

substantive allegations and counterclaiming for defamation,

unpaid wages, and related torts. Id. at 82-89 (Answer). On

December 4, 2015, the debtor amended his counterclaim pleadings

and added third-party claims against Cestone and Molly Conners,

the chief operating officer of Worldview until June 2, 2014, for

contract, tort, and corporate state law claims. Id. at 118-34.

On December 12, 2017, the plaintiffs filed an amended complaint

against the debtor, the debtor’s wife, and the mother’s estate,

as well as Goetz Fitzpatrick LLP and Aaron Boyajian, Worldview




2 The allegations about the debtor’s actions with respect to the Morgan

agreement form the basis of some of the claims in the later-filed related
case, No. 19-cv-6520 (JGK).
3 On March 30, 2016, the state court action was joined with Johnson v.
Cestone, Index No. 152444/2015; Morgan v. Worldview Entertainment Holdings
Inc., Index No. 652323/2014; and Shanahan Capital Ventures LLC v. Cestone, et
al., Index No. 652034/2015, for purposes of joint discovery. Block Decl., Ex.
1, at 5-6. Morgan v. Worldview Entertainment Holdings Inc. was also removed
by the debtor to this Court and is the later filed related case to this case,
No. 19-cv-6520 (JGK).

                                      3
Inc.’s lawyers, adding a number of fraud and fiduciary duty-

based claims. Id. at 203-21. 4

      On March 14, 2019, the debtor filed a Chapter 7 petition in

the Bankruptcy Court for the Central District of California,

which automatically stayed the state court proceedings as to the

debtor. The plaintiffs filed an adversary proceeding complaint

for the non-dischargeability of debt in the bankruptcy action on

June 14, 2019, which, among other things, restated the claims

brought against the debtor in this action. Block Decl., Ex. G.

On July 13, 2019, the debtor removed the entire state court

action to this Court pursuant to 28 U.S.C. §§ 1334 and 1452(a).

On July 16, 2019, the Appellate Division of the First Department

denied without prejudice various appeals and orders from the

Supreme Court, New York County in light of the automatic stay

that the bankruptcy court issued in the debtor’s Chapter 7

proceeding. Block Decl., Ex. I. Then, on August 13, 2019, the

plaintiffs timely moved to remand this entire action to state

court. The debtor opposed the remand and cross-moved to transfer

the entire action to the Bankruptcy Court for the Central

District of California.




4 On December 26, 2018, the state court dismissed many, but not all of the
claims against the law firm defendants related to their representation of
Worldview. Block Decl., Ex. C. On April 2, 2019, the plaintiffs filed a
notice of appeal in state court, which is still pending. Block Decl., Ex. D.

                                      4
                               II.

     As an initial matter, this Court must address the effects

of the automatic stay issued from the bankruptcy court on both

the debtor’s removal of this action from the state court and

this Court’s power to consider the pending motions.

     It is undisputed that the State Court action was stayed

upon the filing of the Debtor’s bankruptcy petition as to any

claims asserted against the Debtor. See 11 U.S.C. § 362(a)(1).

It is also true that there is “authority to support

the . . . position that the automatic stay applies to removal of

the State Court Action to bankruptcy court.” In re Cashco, Inc.,

599 B.R. 138, 144 & n.6 (Bankr. D. N.M. 2019) (collecting

cases).

     However, more persuasive is the view that an automatic stay

pursuant to Section 362 does not prevent a party from removing a

case to federal court or a federal court from adjudicating a

motion to remand. The stay provision covers only “the

commencement or continuation, including the issuance or

employment of process” of any judicial proceedings. 11 U.S.C.

§ 362(a)(1). But “the filing of a notice of removal does nothing

to advance the pending state court action litigation.” Cashco,

599 B.R. at 147. The removal of an action from state court is

not, by itself “the commencement or continuation” of a judicial

proceeding because it does not advance the litigation at all but

                                5
rather constitutes a change of venue to what the removing party

believes is the proper forum, and thereby does not run the risk

of “wasteful, duplicative, individual actions by creditors

seeking individual recoveries from the debtor’s estate[.]” In re

Tribune Co. Fraudulent Conveyance Litigation, 818 F.3d 98, 108

(2d Cir. 2016); see also Cashco, 599 B.R. at 147-48. Therefore,

removal of an action from state court does not, in and of

itself, qualify as the “commencement or continuation” of a

judicial proceeding, and is not subject to the automatic stay.

     For similar reasons, any actions by this Court to exercise

its power of remand or abstention do not fall within the scope

of the stay because those actions do not constitute a

“continuation” of the action but would simply “restore[] the

action to the status quo as it existed upon commencement of the

bankruptcy case prior to removal.” Cashco, 599 B.R. at 147.

     Therefore, the automatic stay does not prevent this Court

from addressing the motion to remand and the cross-motion to

transfer this action because they do not relate to the

“commencement of continuation” of a judicial proceeding.

                              III.

     When presented with competing motions to remand and

transfer, “[t]he Court first addresses the remand motion, and

then analyzes the transfer motion.” See Delaware Trust Co. v.

Wilmington Trust, N.A., 534 B.R. 500, 510 (S.D.N.Y. 2015).

                                6
     The initial issue is whether and over which claims this

Court has subject-matter jurisdiction. The jurisdiction of

federal courts over actions removed under the bankruptcy laws is

governed by 28 U.S.C. §§ 1452 and 1334. Under 28 U.S.C. § 1452,

“[a] party may remove any claim or cause of action in a civil

action . . . to the district court for the district where such

civil action is pending, if such district court has jurisdiction

of such claim or cause of action under section 1334 of this

title.” Under 28 U.S.C. § 1334(b), “the district courts shall

have original but not exclusive jurisdiction of all civil

proceedings arising under title 11, or arising in or related to

cases under title 11.” Thus, pursuant to Section 1334(b), the

bankruptcy jurisdiction of federal courts is divided into three

categories: “those that arise under title 11; those that arise

in a Title 11 case; and those that are related to a case under

title 11.” Stern v. Marshall, 564 U.S. 462, 473 (2011)

(quotation marks and alterations omitted).

     “Arising under” jurisdiction exists when the cause of

action is created by Title 11 of the Bankruptcy Code itself. See

Delaware Trust Co., 534 B.R. at 511. “Arising in” jurisdiction

exists when the cause of action does not arise under Title 11

directly, but the action “would have no existence outside of the

bankruptcy.” Baker v. Simpson, 613 F.3d 346, 351 (2d Cir. 2010)

(per curiam) (internal citation marks and citation omitted).

                                7
“Arising in” jurisdiction covers causes of action that are “an

essential part of administering the estate,” such as a legal

malpractice claim in connection with representation in a

bankruptcy proceeding. Id. a 350-51. “Related to” jurisdiction

exists when the outcome of the cause of action “might have any

conceivable effect on the bankrupt estate.” SPV Osus Ltd. V. UBS

AG, 882 F.3d 333, 339-40 (2d Cir. 2018) (quoting Parmalat

Capital Fin. Ltd. v. Bank of Am. Corp., 639 F.3d 572, 579 (2d

Cir. 2011)). “While related to jurisdiction is not limitless, it

is fairly capacious, and includes suits between third parties

which have an effect on the bankruptcy estate.” SPV Osus, 882

F.3d at 340; see Celotex Corp. v. Edwards, 514 U.S. 300, 308

(1995) (“Congress intended to grant comprehensive jurisdiction

to the bankruptcy courts so that they might deal efficiently and

expeditiously with all matters connected with the bankruptcy

estate.”).

      Applying the “conceivable effects” test, courts within the

Second Circuit have found that “related to” jurisdiction exists

in several circumstances. 5 First, “related to” jurisdiction has

been found in cases in which the cause of action will directly

5 There is no dispute that the only basis for subject-matter jurisdiction in

this case, if it exists at all, would be “related to” jurisdiction. The state
law claims in this case are not brought under a provision of Title 11, and
therefore the claims plainly do not “arise under” Title 11. See Delaware
Trust, 534 B.R. at 511. Moreover, the state law claims exist independent of
the bankruptcy proceeding, and therefore do not “arise in” Title 11. See id.
(“A claim arises in a bankruptcy proceeding if it would have no practical
existence but for the bankruptcy.”) (citation and quotation marks omitted).

                                      8
impact the amount of any distribution payable to creditors, as

for example when the bankruptcy trustee or representative sues

to recover damages on behalf of the bankruptcy estate. See

Parmalat, 639 F.3d at 579 (“If either Bondi or PCFL is

successful in their [state law] claims against Grant Thornton,

the funds they recover will benefit the respective bankruptcy

estates.”). Second, “related to” jurisdiction has been found in

cases in which the court “enjoin[s] third-party non-debtor

claims that directly affect the res of the bankruptcy estate,”

which can cover cases where the court enjoins a creditor from

suing a third party in order to keep in place the debtor’s

reorganization plan. In re Ditech Holding Corp., 606 B.R. 544,

626 (Bankr. S.D.N.Y. 2019) (quotation marks and citation

omitted); see also In re Metromedia Fiber Network, Inc., 416

F.3d 136, 141 (2d Cir. 2005). Third, jurisdiction has been found

in cases in which there is a “reasonable legal basis” for a

claim by a third-party defendant against the debtor for

indemnification or contribution. See SPV Osus, 882 F.3d at 340;

Canosa v. Ziff, No. 18-cv-4115, 2018 WL 3642631, at *4 (S.D.N.Y.

Aug. 1, 2018) (finding removal by non-debtor defendants proper

because the defendants were indemnified by the debtor).

                               IV.

     There are three types of claims in this case. First, there

are non-debtor claims maintained by the plaintiffs against the

                                9
law firm defendants, Sarah Woodrow, and the estate of Constance

Woodrow. Second, the plaintiffs have claims against the debtor.

Third, the debtor has counterclaims against the plaintiffs.

                               A.

     This Court lacks subject-matter jurisdiction over the

plaintiffs’ non-debtor claims. None of the three bases on which

courts within the Second Circuit have found “related to”

jurisdiction exist with respect to those claims. The outcome of

the non-debtor claims will not directly affect the bankruptcy

res, because the debtor is not a party to those claims. See In

re Falchi, No. 97 B 43080, 1998 WL 274679, at *7 (Bankr.

S.D.N.Y. May 27, 1998) (“Likewise, if Yashiro succeeds against

the Non-Debtor defendants on its breach of contract and fraud

claims, its recovery will not affect debtor’s estate because it

will be payable to Yashiro, and Yashiro does not allege or

demonstrate otherwise. Non-Debtor Defendants are correct that

because Yashiro’s claims against them will not impact Falchi’s

estate, they are not “related to” his chapter 11 case and must

be dismissed[.]”). Nor are the non-debtor defendants in this

case creditors of the debtor. Finally, there are no allegations

that the non-debtor defendants do or would have a reasonable

legal claim against the debtor for indemnification or

contribution. Because the non-debtor claims will not have any

“conceivable effect” on the bankruptcy res, this Court does not

                               10
have subject-matter jurisdiction over those claims. See SPV

Osus, 882 F.3d at 339-40. 6

                                     B.

      This Court does have “related to” jurisdiction over the

plaintiffs’ claims against the debtor and the debtor’s

counterclaims against the plaintiffs. Claims to which the debtor

is a party “relate to” the bankruptcy proceeding because the

outcome of the claims will have a direct, and therefore

conceivable, effect on the bankruptcy estate. See In re Scott,

572 B.R. 492, 520 (Bankr. S.D.N.Y. 2017) (collecting cases

showing that causes of action owned by the debtor become

property of the estate); Dev. Specialists, Inc. v. Akin Gump

Strauss Hauer & Feld LLP, 462 B.R. 457, 463 (S.D.N.Y. 2011)

(“The parties agree, and this Court finds, that the captioned

proceedings are ‘related to’ the Coudert bankruptcy estate that

they augment for the benefit of all the creditors.”). Because

the debtor is a party to both the plaintiffs’ claims against him

and his counterclaims against the plaintiffs, the outcome of

6 The fact that two of the non-debtor defendants are the debtor’s spouse and

the estate of the debtor’s mother does not affect this analysis. Courts have
found that they have “related to” jurisdiction over non-debtor spouses when
the nature of the suit itself affects the bankruptcy estate. See, e.g., In re
Allnutt, 220 B.R. 871, 885 (Bankr. D. Md. 1998) (“Although none of the
parties to the suit is a debtor, the plaintiff is an insider who, as the
debtor’s non-filing spouse, is claiming ownership in the debtor’s property as
his co-tenant in privity with the debtor.”). Absent something inherent in the
proceeding or claim involving the non-debtor spouse that brings the
proceeding within the ambit of the bankruptcy proceeding, the mere fact that
a non-debtor spouse is a party to the proceeding does not give the federal
court subject-matter jurisdiction over the proceeding. See In re Rosenzweig,
245 B.R. 836, 842 (Bankr. N.D. Ill. 2000).

                                     11
that litigation will affect the size of the bankruptcy estate,

and “related to” subject-matter jurisdiction therefore exists.

See In re New York Skyline, Inc., 471 B.R. 69, 78 (Bankr.

S.D.N.Y. 2012) (“[T]he claims and counterclaims asserted, at a

minimum, ‘related to’ or were non-core claims in Skyline’s

bankruptcy case. Skyline was a party to each of the claims and

counterclaims, and their resolution would have a conceivable

effect on Skyline’s estate.”).

                                 V.

     “Related to” claims are non-core, which means that even

though the federal court has subject-matter jurisdiction over

the claims, the federal court nevertheless may be required to

abstain from hearing them in favor of the state court. See

Baker, 613 F.3d at 350. Section 1334(c)(2) provides:

     Upon timely motion of a party in a proceeding based
     upon a State law claim or State law cause of action,
     related to a case under title 11 but not arising under
     title 11 or arising in a case under title 11, with
     respect to which an action could not have been
     commenced in a court of the United States absent
     jurisdiction under this section, the district court
     shall abstain from hearing such proceeding if an
     action is commenced, and can be timely adjudicated, in
     a State forum of appropriate jurisdiction.


This provision requires a district court to abstain from hearing

a case if

     (1) the motion was timely brought; (2) the proceeding
     in federal court is based upon a state law claim; (3)
     the proceeding is “related to” a bankruptcy

                                 12
      proceeding, but does not arise under title 11 or arise
      in a title 11 case; (4) section 1334 is the sole basis
      for federal jurisdiction; (5) ‘an action is commenced’
      in state court; and (6) the action can be
      ‘timely adjudicated’ in state court.


Little Rest Twelve, Inc. v. Visan, 458 B.R. 44, 54 (S.D.N.Y.

2011) (citation omitted). In this case there is no dispute that

the first, second, fourth, and fifth prongs are met. 7 Further, as

explained above, the third prong is met because the claims at

issue are “related to” a bankruptcy proceeding, but do not arise

under or in a title 11 case. That only leaves the sixth prong.

      “Whether an action can be timely adjudicated in state court

is a mixed question of law and fact.” Parmalat, 639 F.3d at 580.

The Second Circuit Court of Appeals has stated that four factors

are relevant in evaluating timeliness under Section 1334(c)(2):

“(1) the backlog of the state court’s calendar relative to the

federal court’s calendar; (2) the complexity of the issues

7 At oral argument, counsel for the debtor suggested that the fourth prong may
not apply because this case might have been commenced under this Court’s
diversity jurisdiction by virtue of the fact that the debtor is no longer a
citizen of New York, but instead became a citizen of California several years
ago. However, the plaintiff in this case, Worldview Entertainment Holdings
LLC is an LLC whose citizenship is determined by the citizenship of its
members, and the defendant Goetz Fitzpatrick is an LLP whose citizenship is
likewise determined by the citizenship of its members. See ICON MW, LLC v.
Hofmeister, 950 F. Supp. 2d 544, 546 (S.D.N.Y. 2013). Because Molly Conners
is a member of Worldview Entertainment Holdings LLC and is a citizen of New
York, and one of Goetz’s partners, John B. Simoni, is a citizen of New York,
complete diversity does not exist in this case. See Dkt. No. 21; 28 U.S.C.
§ 1332(a)(1). In any event, the debtor removed this action roughly five years
after the commencement of this action in state court, citing only 28 U.S.C.
§ 1334 as a basis for this Court’s jurisdiction, and that removal would have
violated 28 U.S.C. § 1446(c), which bars removal of diversity cases more than
one year after commencement of the action. See Bowles v. Massey Energy Co.,
No. 12-cv-5997, 2012 WL 6628953, at *9 (S.D. W. Va. Dec. 19, 2012).
Therefore, 28 U.S.C. § 1334 is the sole basis for jurisdiction in this Court.

                                      13
presented and the respective expertise of each forum; (3) the

status of the title 11 bankruptcy proceeding to which the state

law claims are related; and (4) whether the state court

proceeding would prolong the administration of the estate.” Id.

     The first factor is not dispositive one way or another in

this case because neither party has provided the Court with any

information or statistics relating to relative backlog in the

New York State Supreme Court, New York County, the Southern

District of New York, or the Central District of California. Cf.

In re AOG Entertainment, Inc., 569 B.R. 563, 582 (Bankr.

S.D.N.Y. 2017) (“As a result, caseload comparisons and

dispositions are not particularly meaningful, and the

statistical comparisons do not persuasively show one way or the

other which court has a greater backlog.”). If anything, this

factor cuts in favor of abstention because the state court

proceeding has been ongoing for five years. See Little Rest

Twelve, 458 B.R. at 59 (“While the parties have not presented

any general statistics as to the backlog of the respective state

and federal court calendars, it is evident that the cases are

far along in state court[.]”).

     The second factor cuts in favor of abstention because the

claims at issue are equitable and contract claims based on New

York state law over which federal judges have no special

expertise. See id.; Allstate Ins. Co. v. Ace Securities Corp.,

                                 14
No. 11-cv-1914, 2011 WL 3628852, at *10 (S.D.N.Y. Aug. 17, 2011)

(“While federal courts naturally possess expertise in applying

federal law, this advantage dissipates for cases alleging

exclusively state claims.”). In a case like this one that will

turn on the meaning of the contracts and course of dealing

between the parties and on questions of fiduciary duties under

New York law, it cannot be said that either this Court or the

Bankruptcy Court for the Central District of California are in a

better position to hear the action than the New York State

Supreme Court. See N.Y. Commercial Bank v. Pullo, No. 12-02052,

2013 WL 494050, at *7 (Bankr. S.D.N.Y. Feb. 7, 2013).

     The third factor cuts in favor of abstention because the

bankruptcy proceedings began relatively recently in comparison

to the state court proceedings. See Little Rest Twelve, 458 B.R.

at 59. Further, the adversary proceedings in the bankruptcy

court are substantially similar to the state proceedings at

issue in this case. Because the bankruptcy court will have the

option, after this Court abstains, either to lift the stay with

respect to the state court proceedings, or hear those

substantially similar proceedings in its own court as adversary

proceedings, the third factor also favors abstention.

     The fourth factor also favors remand. It is undisputed that

the proceedings in the state court will remain subject to the

automatic stay unless and until it is lifted by the bankruptcy

                               15
court. Thus, there is little chance that the bankruptcy

proceedings will be affected or delayed by the state court

proceeding. Further, when deciding whether a matter may be

timely adjudicated, “perhaps the single most important factor is

the nature of the underlying chapter proceeding. In a chapter 7

proceeding, there is no administrative urgency or plan of

reorganization to facilitate and timely adjudication can be

weighed relatively lightly.” In re Leco Enters., Inc., 144 B.R.

244, 251 (S.D.N.Y. 1992) (internal citations, quotation marks,

and alterations omitted). In this case, in which a chapter 7

proceeding has recently begun and the automatic stay will remain

in effect as to this proceeding on remand, there is little

chance that the state court proceeding would prolong the

administration or liquidation of the estate.

      For similar reasons that mandatory abstention is warranted

in this case, permissive abstention and equitable remand are

also warranted. A court may permissibly abstain from hearing

particular claims over which it has jurisdiction under 28 U.S.C.

§ 1334(c)(1) “in the interest of justice, or in the interest of

comity with State courts or respect for State law,” or equitably

remand particular claims “on any equitable ground” under 28

U.S.C. § 1452. “The two inquiries are essentially the same and

are often analyzed together.” Little Rest Twelve, 458 B.R. at

60.

                                16
     When deciding whether permissive abstention and equitable

remand is appropriate, courts typically consider some or all of

the following factors:

     (1) the effect or lack thereof on the efficient
     administration of the estate if a Court recommends
     abstention, (2) the extent to which state law issues
     predominate over bankruptcy issues, (3) the difficulty
     or unsettled nature of the applicable state law, (4)
     the presence of a related proceeding commenced in
     state court or other non-bankruptcy court, (5) the
     jurisdictional basis, if any, other than 28 U.S.C.
     § 1334, (6) the degree of relatedness or remoteness of
     the proceeding to the main bankruptcy case, (7) the
     substance rather than form of an asserted “core”
     proceeding, (8) the feasibility of severing state law
     claims from core bankruptcy matters to allow judgments
     to be entered in state court with enforcement left to
     the bankruptcy court, (9) the burden of [the court's]
     docket, (10) the likelihood that the commencement of
     the proceeding in a bankruptcy court involves forum
     shopping by one of the parties, (11) the existence of
     a right to a jury trial, and (12) the presence in the
     proceeding of non-debtor parties.


In re Cody, Inc., 281 B.R. 182, 190 (S.D.N.Y. 2002) (citation

omitted). In this case, remand of the New York state law claims

is warranted because they concern solely state law matters, as

opposed to bankruptcy or other federal matters. Further, the

claims are subject to an automatic stay. Thus, the bankruptcy

court will be able to determine how the state law claims will

proceed following remand. Remand of the state law claims serves

the dual purposes of respecting both the New York State court

and the bankruptcy proceedings currently ongoing in the Central

District of California, particularly because the state law

                               17
claims over which this Court has jurisdiction are only some

claims among many state law claims in the complex, multi-party

state court litigation below. On balance, the factors favor

equitable remand and permissive abstention. See Fried v. Lehman

Bros. Real Estate Assocs. III, L.P., 496 B.R. 706, 713 (S.D.N.Y.

2013) (“The factors largely ask the Court to balance the federal

interest in efficient bankruptcy administration against the

interest of comity between the state and federal courts.”).

     Because abstention and remand are warranted, the motion to

transfer venue is denied as moot.

                            CONCLUSION

     The motion to remand is granted. The cross-motion to

transfer venue is denied as moot. The Clerk is directed to

remand this case to the New York State Supreme Court, New York

County. The Clerk is directed to close this case and all pending

motions.

SO ORDERED.

Dated:     New York, New York
           December 23, 2019         _____/s/ John G. Koeltl_____
                                            John G. Koeltl
                                     United States District Judge




                                18
